[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CONTEMPT (PENDENTE LITE) — MOTION #117
By motion dated October 4, 1999, the Plaintiff requested that the Defendant be held in contempt for violation of Practice Book § 25-5(a)(1), the Automatic Orders, for his concealing photographs of the parties' children and records relating to capital improvements to the parties' marital residence.
A hearing was held at short calendar on October 18, 1999. The court, in an effort to provide immediate relief to the distress caused by the Defendant's action, entered an order requiring the Defendant to bring the photographs and documents back to the family home on or before October 25, 1999. The court then continued the hearing to November 1.
On November 1, 1999, the parties appeared at short calendar and, over Defendant's objection, the Plaintiff presented evidence as to the removal and concealment of the property. Plaintiff also presented an affidavit regarding fees and expenses relating to the contempt motion and hearing. The court finds that Defendant wilfully violated the Automatic Orders by removal and concealing of the photographs and records, and pursuant to the court's inherent power under common law to coerce compliance with its orders, finds the Defendant in contempt. It is the order of the CT Page 14471 court that the Defendant pay to the Plaintiff the sum of $500 for legal fees incurred to prosecute this motion for contempt, said payment to be made on or before November 30, 1999.
HILLER, J.